Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
“Regarding Claim 1. An apparatus comprising: 
a subsurface sensor to be positioned in a wellbore formed in a subsurface formation, the subsurface sensor to detect subsurface measurements; 
   a processor; and
    a machine-readable medium having program code executable by the processor to cause the processor to, generate a combination of functions based on the subsurface measurements, wherein the combination of functions is a subset of functions from a library of functions; determine at least one function parameter of at least one function of the combination of functions; and determine at least one formation property of the subsurface formation based on the at least one function parameter.”

“8. A method comprising: 
receiving subsurface measurements measured by a subsurface sensor positioned in a wellbore formed in a subsurface formation;
 generating a combination of functions based on the subsurface measurements, wherein the combination of functions is a subset of functions from a library of functions; determining at least one function parameter of at least one function of the combination of functions; and determining at least one of a formation property of the subsurface formation, a fluid property in the wellbore, and a status of the wellbore based on the at least one function parameter.”

 “15. One or more non-transitory machine-readable media having program code executable by a processor to cause the processor to perform operations comprising: receiving subsurface measurements measured by a subsurface sensor positioned in a wellbore formed in a subsurface formation; generating a combination of functions based on the subsurface measurements, wherein the combination of functions is a subset of functions from a library of functions;
 determining at least one function parameter of at least one function of the combination of functions; and determining at least one of a formation property of the subsurface formation, a fluid property in the wellbore, and a status of the wellbore based on the at least one function parameter.”

Under step 2A prong 2,
The claims do not comprises any particular field of use and claims do not direct to any practical application.
The claims 1 and 15 do not comprise any significant elements/steps.
The Claims 1 and 8 comprises the limitations of “a processor” and “a machine-readable medium having program code executable by the processor to cause the processor”, the claim 15 comprises the limitation of “one or more non-transitory machine-readable media having program code executable by a processor to cause the processor”,
these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
In claims 1 and 8 the steps of “subsurface sensor to be positioned in a wellbore formed in a subsurface formation, the subsurface sensor to detect subsurface measurements”   which are insignificant extra solution activity of gathering data.
The claim does not identify a specific sensors or does not describes any details of the  receiving data.

Under step 2B: 
The Claims 1 and 8 comprises the limitations of “a processor” and “a machine-readable medium having program code executable by the processor to cause the processor”, the claim 15 comprises the limitation of “one or more non-transitory machine-readable media having program code executable by a processor to cause the processor”,
these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
In claims 1 and 8 the steps of “subsurface sensor to be positioned in a wellbore formed in a subsurface formation, the subsurface sensor to detect subsurface measurements”   which are insignificant extra solution activity of gathering data.
The claim does not identify a specific sensors or does not describes any details of the  receiving data.
 The claim just recite “subsurface sensor to be positioned in a wellbore”, which is well-known, routing and conventional elements/structure, as evidence provide by the Hsu (U.S. Pub.2007/0198192)(Fig. 1B, # 120, pressure sensor or gauge 120 ) and Proett (Pat.6932167), Fig.1, # 516 (pressure sensor).
Claims 8 and 15 comprises “a status of the wellbore based on the at least one function parameter” which is insignificant extra solution activity.

The depended claims 2-5, 9-12, and 16-20 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.
 Also, the Claims 2-5 comprises the “program code”, is the software running on the computer. The computer is the general computer, which is not significantly more.
Therefore claims 2-5, 9-12, 16-20 are rejected under 35 U.S.C. 101.
The dependent claims 6, 7, 13 and 14 comprising the significant additional elements/steps, of  performing wellbore operation; wellbore operation comprises a testing operation. Therefore claims 6, 7, 13 and 14 are not rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The limitation of “magnitude of contribution of the at least one function of the combination of functions” is indefinite, because the phrase “magnitude of contribution” is unclear. The specification doesn’t clearly explain the claim limitation. Is the magnitude the average value of functions or a weight of function? How  is determine the magnitude of the functions?
Examiner assumes the magnitude it’s weight of functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 7, 9-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pub.2007/0198192) in view of Ramamurthy (U.S. Pub.2016/0012314) and Tietjen et al., (US Pub.20130214779), hereinafter Tietjen.
Regarding Claim 1, Hsu disclose an apparatus comprising: 
a subsurface sensor to be positioned in a wellbore formed in a subsurface formation, the subsurface sensor to detect subsurface measurements (para [011], where a pressure sensor or gauge 120 is used to measure the hydrostatic pressure of the fluid in the wellbore); 
   a processor (para [0014], where test may be analyzed either at the well site computer in real time or later at a data processing center to determine crucial formation parameters); and
    a machine-readable medium having program code executable by the processor to cause the processor to, generate a combination of functions based on the subsurface measurements  (para [0023], where selecting data points from the data stream that are selected as a function of the portion of the data transmission bandwidth to be available for data transmission, determining values associated with the selected data points, transmitting to a surface system the values associated with the plurality of events and with the selected data points, and incorporating the transmitted values into the well log),
       determine at least one function parameter of at least one function of the combination of functions (para [0024], where acquiring data associated with an operation of the downhole tool, identifying a plurality of events associated with the operation of the downhole tool, and selecting data points that are selected as a function of the plurality of events (i.e. one function parameter of at least one function) and a growth function for transmission by the downhole tool (i.e. combination of functions). The method further includes determining values associated with the plurality of events and the data points for transmission by the downhole tool); and

Hsu does not disclose wherein the combination of functions is a subset of functions from a library of functions;
determine at least one formation property of the subsurface formation based on the at least one function parameter.
Ramamurthy disclose wherein the combination of functions is a subset of functions from a library of functions (para [0037], where obtain a random set of 100,000 patches, each of size 8.times.8, from a set of natural images... fix the number of models in the ensemble as L=20. The test data is a random set of 1000 grayscale patches different from the training set), wherein the combination of functions comprises a subset of functions from a library of basis functions (Figs. 1 and 2, para [006], where illustrations of ensemble model performance tables).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide library function as taught by Ramamurthy into Hsu reference in order to improve the analyzing and processing huge amount of formation information data from the different locations and fit that information into specific model.
 Tietjen disclose determine at least one formation property of the subsurface formation based on the at least one function parameter (para [008], where  decompressing the compressed NMR data directly to T1 or T2 domain distribution data; and determining the property of the earth formation based on the T1 or T2 domain distribution data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine the formation property, as taught by Tietjen into Hsu reference in order to determine condition of the wellbore at any time and maintain stability in wellbore during drilling and production of oil and gas wells.

       Regarding Claims 2, 9 and 16, Hsu, Ramamurthy and Tietjen disclose the apparatus/method/one or more machine-readable media/ of claims 1, 8 and 15.
Further, Hsu disclose wherein the program code comprises program code executable by the processor to   cause the processor to determine a function identifier of the at least one function of the combination of functions(para [0024], where acquiring data associated with an operation of the downhole tool, identifying a plurality of events associated with the operation of the downhole tool, and selecting data points that are selected as a function of the plurality of events and a growth function for transmission by the downhole tool. The method further includes determining values associated with the plurality of events and the data points for transmission by the downhole tool) Hsu and Ramamurthy do not disclose wherein the program code executable by the processor to cause the processor to determine the at least one formation property comprises program code executable by the processor to cause the processor to determine the at least one formation property of the subsurface formation based on the function identifier.

Tietjen disclose the program code executable by the processor to cause the processor  (Fig. 1, # 11, para [009], where a first  and second processor) to determine the at least one formation property comprises program code executable by the processor to cause the processor to determine the at least one formation property of the subsurface formation based on the function identifier (para [0058], where based on EQ 14, the direct decompression into T1 or T2 domain distribution decreases processing time to determine the property based on the NMR data, where T1 and T2 the function  identifier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine the formation property, as taught by Tietjen into Hsu reference in order to determine condition of the wellbore at any time and maintain stability in wellbore during drilling and production of oil and gas wells.

Regarding Claims 3, 10 and 17, Hsu, Ramamurthy and Tietjen disclose the apparatus/method/one or more machine-readable media/ of claims 1, 8 and 15, further Hsu disclose wherein the program code comprises program code executable by the processor to cause the processor to determine a function of the at least one function of the combination of functions, and wherein the program code executable by the processor to cause the processor to determine the at least one formation property (Para [0008], where formation testers are typically used to measure downhole parameters, such as wellbore pressures, formation pressures and formation mobilities, among others. They may also be used to collect samples from a formation so that the types of fluid contained in the formation and other fluid properties can be determined... formation properties determined by measurements while drilling (MWD)) comprises program code executable by the processor to cause the processor to determine the at least one formation property of the subsurface formation (Para [0008], where formation testers are typically used to measure downhole parameters, such as wellbore pressures, formation pressures and formation mobilities, among others. They may also be used to collect samples from a formation so that the types of fluid contained in the formation and other fluid properties can be determined... formation properties determined by measurements while drilling (MWD)).  
Hsu and Tietjen does not disclose function weight; determine formation property based on the function weight of combination function.
Ramamurthy disclose function weight (para [0037], where fix the number of models in the ensemble as L=20. The test data is a random set of 1000 grayscale patches different from the training set. For each test sample, we compute the set of L approximations using the sparse model given in (1), with ,lamda.=0.2. The individual approximations are combined into an ensemble, under the four conditions on the weights, [.beta..sub.], described above. The optimal weights are computed and the mean squared norm of the residuals for all the test samples are compared in the table 100 of FIG. 1, for the dictionary sizes K=[256, 1025, 2048] compared in the table 100 of FIG. 1, for the dictionary sizes K=[256, 1025, 2048]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide function weight as taught by Ramamurthy for function of the combination of functions of Hsu reference and further determine the formation property in order to improve the analyzing and processing huge amount of formation information data from the different locations and fit that information into specific model.
Regarding Claims 4, Hsu, Ramamurthy and Tietjen disclose the apparatus of claim 1, further Hsu disclose  wherein the program code comprises program code executable by the processor to cause the processor to determine of the at least one function of the combination of functions, and wherein the program code executable by the processor to cause the processor to determine the at least one formation property comprises program code executable by the processor to cause the processor (Para [0008], where formation testers are typically used to measure downhole parameters, such as wellbore pressures, formation pressures and formation mobilities, among others. They may also be used to collect samples from a formation so that the types of fluid contained in the formation and other fluid properties can be determined... formation properties determined by measurements while drilling (MWD)) comprises program code executable by the processor to cause the processor to determine the at least one formation property of the subsurface formation (Para [0008], where formation testers are typically used to measure downhole parameters, such as wellbore pressures, formation pressures and formation mobilities, among others. They may also be used to collect samples from a formation so that the types of fluid contained in the formation and other fluid properties can be determined... formation properties determined by measurements while drilling (MWD)).  
Hsu does not disclose a magnitude of contribution of the at least one function; determine the at least one formation property of the subsurface formation based on the magnitude of contribution.
Ramamurthy disclose magnitude of contribution of the at least one function (para [0037], where fix the number of models in the ensemble as L=20. The test data is a random set of 1000 grayscale patches different from the training set. For each test sample, we compute the set of L approximations using the sparse model given in (1), with ,lamda.=0.2. The individual approximations are combined into an ensemble, under the four conditions on the weights, [.beta..sub.], described above. The optimal weights are computed and the mean squared norm of the residuals for all the test samples are compared in the table 100 of FIG. 1, for the dictionary sizes K=[256, 1025, 2048] compared in the table 100 of FIG. 1, for the dictionary sizes K=[256, 1025, 2048], e.g., the computed weights is equally to the magnitude).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide magnitude of contribution of the at least one function, as taught by Ramamurthy for function of the combination of functions of Hsu reference and further determine the formation property in order to improve the analyzing and processing huge amount of formation information data from the different locations and fit that information into specific model.

Regarding Claim 6, Hsu, Ramamurthy and Tietjen disclose the apparatus of claim 1, further Hsu disclose wherein the program code comprises program code executable by the processor to cause the processor to modify a wellbore operation of the wellbore based on the at least one formation property (para [0147], where the mudcake properties remain unchanged during the test, the filtration rate through the mudcake… Cm represents the mud compressibility (1/psi) (where Cm is determined during the modified mud compressibility test 11a or input).

Regarding Claims 7 and 14, Hsu disclose the apparatus/method of claims 6 and 13, wherein the wellbore operation comprises a testing operation (para [0011], where Figs. 1A and 1B, in a conventional wireline formation testing operation). 

Claims 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Ramamurthy and Tietjen, as applied above and further in view of
 Proett et al., (Pat.6932167).
Regarding Claims 8 and 15, Hsu, Ramamurthy and Tietjen disclose a method comprising: 
receiving subsurface measurements measured by a subsurface sensor positioned in a wellbore formed in a subsurface formation; generating a combination of functions based on the subsurface measurements, wherein the combination of functions is a subset of functions from a library of functions; determining at least one function parameter of at least one function of the combination of functions; and determining at least one of a formation property of the subsurface formation, as recited in Claim 1.
Additionally, Proett disclose a fluid property in the wellbore, and a status of the wellbore based on the at least one function parameter (Col. 10, lines 38-40, where indication of how the mud filtrate has changed the permeability near the wellbore).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide status of the wellbore, as taught by Proett in combination of  Hsu, Ramamurthy and Tietjen reference in order to determine condition of the wellbore at any time and maintain stability in wellbore during drilling and production of oil and gas wells.
Regarding Claims 13 and 20, Hsu, Ramamurthy and Tietjen disclose the method/one or more non-transitory machine-readable media of claims 8 and 15, further Hsu disclose comprising modifying a wellbore operation of the wellbore based on the at least one of the formation property of the subsurface formation, the fluid property in the wellbore (para [0147], where the mudcake properties remain unchanged during the test, the filtration rate through the mudcake…C.sub.m represents the mud compressibility (1/psi) (where C.sub.m is determined during the modified mud compressibility test 11a or input).
Hsu does not disclose the status of the wellbore. 
Additionally, Proett disclose a status of the wellbore based on the at least one function parameter (Col.10, lines 38-40, where indication of how the mud filtrate has changed the permeability near the wellbore).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide status of wellbore as taught by Proett in the combination of Hsu, Ramamurthy and Tietjen reference in order to determine condition of the wellbore at any time and maintain stability in wellbore during drilling and production of oil and gas wells.

Examiner note with regards to prior art of the record:

Regarding Claims 5, 12 and 19:
The prior art of record does not teach or fairly suggest the steps of “ determine a function classification of the at least one function of the combination of functions, and wherein the program code executable by the processor to cause the processor to determine the at least one formation property comprises program code executable by the processor to cause the processor to determine the at least one formation property of the subsurface formation based on the function classification.”

 Regarding Claims 11 and 18,  The prior art of record does not teach or fairly suggest the steps of:” determining the at least one of the formation property of the subsurface formation, the fluid property in the wellbore, and the status of the wellbore based on the magnitude of contribution”. However the claims are rejected under 35 U.S.C. 101 and  35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Yu (US Pub.20170089195);
2. Pietrobon (Pat.8316934);
3. Gelman (US Pub.20180176499).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862